Citation Nr: 1124933	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  05-41 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee, status post meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The Veteran had active service from January 1977 to December 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2008 and June 2009, the case was remanded for further development.  


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected left knee disability has been manifested by X-ray confirmed arthritis; ankylosis, instability/subluxation, and/or compensable limitations of flexion or extension are not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for degenerative joint disease of the left knee, status post meniscectomy, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5003, 5010, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability rating, and effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is exercising his right to appeal the rating assigned.  Nevertheless, an October 2003 letter and the July 2004 statement of the case (SOC) properly provided the Veteran notice of the criteria for rating his left knee degenerative joint disease, status post total meniscectomy, as well as further notice of what the evidence showed and why the current rating was assigned.  He has had ample opportunity to respond and supplement the record.  It is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records, including records from the Social Security Administration (SSA), have been secured.  The RO arranged for VA joints examination in January 2009.  The Veteran's claims file was reviewed in conjunction with the examination, the examiner considered the Veteran's reported medical history, and the examination report reflects a thorough evaluation, with notation of all findings necessary for a proper determination in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board notes that more than two years have passed since the Veteran was last evaluated by VA for compensation purposes and has considered whether another examination is necessary.  There is no indication in the evidentiary record (nor assertion by the Veteran) that his left knee disability has increased in severity in the interim since he was examined.  Without any evidence or allegation of worsening since the January 2009 examination, the Board finds no reason to seek another examination.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  The Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were expressly raised, as well as the entire history of the Veteran's disability in reaching its decision.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

With an initial rating assigned following a grant of service connection, as here, separate ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board finds that staged ratings are not warranted for the Veteran's service-connected left knee degenerative joint disease, status post total meniscectomy, because symptoms of the disability have not varied significantly during the appeal period.

The Veteran contends that his left knee disability is more severe than has been initially rated.  His left knee degenerative joint disease, status post total meniscectomy, has been initially rated at 10 percent under 38 C.F.R. § 4.71a, Codes 5260-5010.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that limitation of flexion under Diagnostic Code 5260 is the service-connected disorder and traumatic arthritis under Diagnostic Code 5010 is a residual condition.

Code 5010 provides that traumatic arthritis, when substantiated by X-ray findings, is to be evaluated under Code 5003 as degenerative or osteoarthritis, which in turn indicates the disability will be rated on the basis of limitation of motion under the appropriate Codes for the specific joint or joints involved - which, here, are Code 5260 for limitation of flexion and Code 5261 for limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

According to Code 5003, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, under Code 5003, in the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Code 5260 provides that flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.

Code 5261 provides that extension of a leg limited to 5 degrees or less warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.

Full (or normal) range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

UnderCode 5257, "other" knee impairment - including recurrent subluxation or lateral instability, warrants a 10 percent rating if resulting in slight disability, a 20 percent rating for moderate disability, and a 30 percent rating if it is severe.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Code 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Codes 5003 and 5257.  VAOPGCPREC 23-97 (July 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 1998) that, for a knee disability rated under Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Code 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under Code 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

VA's General Counsel has additionally held that separate ratings may be assigned, as well, for limitation of knee extension and flexion.  VAOPGCPREC 9-2004 (September 2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id.

In considering the potential applicability of other diagnostic codes, the Board finds that 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum) are not applicable in this case, as the medical evidence does not show the Veteran has the type of impairment contemplated by these other codes.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Code should be upheld if supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in Code must be specifically explained).  For example, the mere fact that the Veteran continues to have range of motion in his knee, even if less than normal range of motion, in turn means that, by definition, his knee is not ankylosed.  Ankylosis is the complete immobility and consolidation of the joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

Indeed, under the remaining Codes that do apply, the probative (competent and credible) medical and lay evidence of record also does not indicate an initial rating higher than 10 percent is warranted.

A June 2003 VA Orthopedic Surgery Consultation Note shows that the Veteran complained of a several week history of moderate to severe medial aspect left knee pain after initiation of physical therapy.  No injury or provoking event was reported and the Veteran complained of increased and progressive left knee pain with prolonged ambulation and squatting exercises.  He also reported painful "popping" left knee, but denied mechanical locking, catching, or giving way.  On examination, he had decreased weight bearing on the left and was ambulatory with a cane.  There was no inflamation, erythema, ecchymosis or induration, and McMurray's testing was negative.  Range of motion testing showed extension to 0 degrees and flexion to 120 degrees.  The left knee exhibited varus alignment, negative anterior and posterior drawer examinations, marked medial joint line and pes anserine area tenderness to palpation as well as left quad and hamstring strength of 4/5.  There was no left knee effusion.  The impression was unicompartmental degenerative joint disease of the left knee and pes anserine bursitis left knee.  A consultation for medial unloader knee brace was ordered and continuation of physical therapy with discontinuation/substitution of painful exercises was recommended.  

A July 2003 letter from Chief, Physical Medicine and Rehabilitation, James A. Haley Veterans Hospital in Tampa, Florida, notes that the vocational rehabilitation program evaluated the Veteran, who has significant osteoarthritis of the spine and knee area.  [Notably, although the Veteran was found to be unemployable by the vocational rehabilitation staff, the Veteran's service-connected left knee was not identified as the cause of such unemployability.]

Records from SSA show that the Veteran claimed disability as a result of back and knee impairment.  Clinical records note the Veteran's history of left knee pain which had gotten progressively worse over the years (G. M. M.D., September 2003 disability evaluation) and include findings of slight left knee swelling and tenderness on both medial and lateral aspects (Disability Assessment, February 2004).  Records from SSA also include VA clinical records which consistently show findings of AROM (active range of motion) is WFL (within functional limits).  The disabilities which SSA considered severe in awarding the Veteran's claim for Social Security Disability were degenerative disc disease of the lumbar spine with severe low back pain, left knee osteoarthritis, hypertension, and hyperlipidemia.  

A January 2009 report of VA joints examination notes that the Veteran's claims file and medical records were reviewed and shows familiarity with his medical history.  His left knee symptoms included giving way, pain, stiffness, decreased speed of joint motion, and tenderness.  He reported no episodes of instability, weakness, incoordination, dislocation or subluxation, locking, effusion, or flare-ups of joint disease.  The Veteran was able to stand for 20 minutes, walk upto 600 yards, and always used a cane or brace.  He had an antalgic gait.  General joint findings included crepitus, tenderness, pain at rest, guarding of movement, the presence of clicks or snaps and grinding.  There was no instability, patellar abnormality, locking, effusion, dislocation, abnormal tendon or bursae or other knee abnormalities.  McMurray's test was negative and the meniscus was noted to be surgically absent.  On range of motion testing, the Veteran had 0 to 110 degrees of left knee flexion (with pain from 90 degrees to 110 degrees) and normal (0) degrees left knee extension (with pain from -5 degrees to 0 degrees).  There was objective evidence of pain following repetitive motion but no additional limitation after three repetitions of range of motion and no pain, fatigue, weakness or incoordination.  There was no ankylosis.  X-ray studies of the left knee, compared to June 2003 left knee radiographs, showed interval worsening of the tricompartmental osteoarthritis with increased loss of the medial joint space as compared to prior examination of 2003.  No acute fractures or destructive bony lesions were seen and no joint effusion was present.  The diagnoses were status post left knee menisectomy and arthroscopy and left knee degenerative joint disease.  

Accordingly, even considering the Veteran's subjective complaints of left knee pain, he did not have any resulting limitation of extension so as to warrant a compensable rating under Code 5261.  Notably, for even the minimum compensable rating of 10 percent under this diagnostic code, extension must be restricted to at least 10 degrees, and it clearly is not according to the competent (medical) evidence.  Indeed, even considering the finding of painful extension from -5 to 0 degrees, it is not sufficiently limited to warrant even the 0 percent rating under this code, requiring extension limited to 5 degrees.

Similarly, an increased, 20 percent, rating for flexion of the left knee, under Code 5260, requires flexion limited to 30 degrees.  Here, there is simply no objective clinical evidence to document such limitation of flexion in the left knee, even considering the Veteran's complaints of pain.  Rather, the Veteran demonstrated pain on flexion from 90 degrees to 110 degrees.  This does not approach the necessary limitation of 30 degrees or less, as required for the higher 20 percent rating.  Indeed, since the Veteran had painless motion to 90 degrees of flexion, even considering his complaints of pain, it is not sufficiently limited to warrant even the 0 percent rating under this code, requiring flexion limited to 60 degrees.

Finally, there are no other medical findings in the treatment records that otherwise show range of motion findings that would warrant a separate compensable rating for limitation of extension or limitation of flexion of at least 20 percent.

Significantly, the RO already appears to have considered the Veteran's subjective complaints of pain and "popping" of the left knee in assigning a minimally compensable, 10 percent, rating for limitation of left knee flexion.  See August 2003 rating decision.  Indeed, read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, there is no basis for increasing the rating beyond the minimal compensable level of 10 percent when, as here, the pain associated with the arthritis formed the basis of this minimum compensable rating because, without this consideration, the Veteran does not have the required limitation of motion to otherwise warrant this rating.

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain and DeLuca factors of functional loss, reasonably shown to be due to the Veteran's arthritis of the left knee, are contemplated in the currently assigned 10 percent rating.  There is no indication that his associated pain causes functional loss greater than that contemplated by the 10 percent evaluation now assigned.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown.

Moreover, the Veteran is not entitled to a separate rating for instability/subluxation under Code 5257.  He does not claim and there are no objective clinical findings suggesting he has either subluxation or lateral instability in the left knee to warrant application of Code 5257.  Significantly, the January 2009 VA joints examination report found no instability, episodes of subluxation, or locking.  Similarly, there are no other medical findings in the competent (medical) records that otherwise show clinical findings of subluxation or lateral instability.  Thus, there is no objective clinical evidence of instability or subluxation.

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown by the record to possess, may provide evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. App. at 470 (1994); Grottveit v. Brown, 5 Vet. App. at 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. at 494-95 (1992).

Applying all of the appropriate diagnostic codes to the facts of this case, an objective assessment of the Veteran's service-connected left knee disability does not suggest that he has sufficient symptoms so as to warrant an evaluation in excess of the 10 percent rating currently assigned at any time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Additionally, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the manifestations of the Veteran's left knee disability are consistent with the schedular criteria, and there is no objective evidence that any manifestations related to his service-connected disability are unusual or exceptional.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Board is cognizant that the Veteran has been unemployed since 2003 and is in receipt of Social Security disability, due in part, to his service-connected left knee disability.  However, the Social Security decision, dated in September 2005, indicated that while the Veteran was found to be totally disabled, it was not due solely to his service-connected disability.  In fact, the decision indicated that, in addition to his left knee osteoarthritis, the Veteran's disability was also the result of his (non-service-connected) degenerative disc disease of the lumbar spine with severe low back pain, hypertension and hyperlipidemia.  Furthermore, the Veteran has not offered any competent medical or lay evidence that his current left knee disability renders him unemployable.  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

A rating in excess of 10 percent for degenerative joint disease of the left knee, status post meniscectomy, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


